Title: From Thomas Boylston Adams to John Quincy Adams, 5 January 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Philadelphia 5th: January 1803.

I received, yesterday, your favor of the 27th: ult: and thank you, for the wholesome admonitions, it contains. Your advice will always receive due attention, both from myself and our friend. When you shall have received and perused, the concluding numbers of the Port Folio, & taken with you the consideration of the extreme rapidity with which they were published, I think you will discover something like fresh industry added to the Capital of the establishment, if no other improvement. The Editor has laboured with unceasing industry and perseverance, and in the subordinate branches, a proportionate incrase of vigor & enterprise, have, together, contributed to bring up lost time, and enabled us to anticipate public expectation. It may be useful to explain the reason of publishing the first number of the present, before the last number of the past year. The PF of the last year did not commence till the 16th: of January, but as the present year came in on Saturday, and the No 52 of vol. 2d: could not be published before the year expired, it was thought best to come out with No 1. of vol 3, on new-year’s day. In due time you will receive the concluding Number of vol. 2.
St Jean Crevecoeur, if you will send us the book, marked as you propose, Shall be translated, by myself and proper use made of the extracts. I do not wish to trouble you with any drudgery, and if the volumes of letters are sent round by water, at the same time, selections shall be made, with care and judgment; a proper classification under distinct heads and an appropriate introduction, will make them interesting. Our friend Shaw, has, with the best intentions, the worst way of executing them, so far as fair copying goes, of any man I know. Thank him for his last copy, and let it be the last. As the Rivers continue open, there would be little if any danger in sending these books by the earliest conveyance, addressed for me, to the care of Joseph Anthony & Co:—I shall send you the volume of Encycloa., when the Chemical Apparatus is ready.
The department of original matter, to which we solicit your attention, so far as your necessary avocations will permit, is the political. A kind of Summary of foreign politics, such as you once executed when abroad, exhibited in the same way, from time to time, would be a valuable acquisition. Occasional animadversions upon our domestic affairs will also be acceptable. The squibs & crackers, we can let off here, but the heavy artillery of politics, to carry on the siege against the administration, must come from afar. Our engineers are lazy, incapable or worse. If some well digested hints of a new & improved plan of attack could be brought out with éclat, Some credit might be arrogated for the invention. But where is the rallying point? Are we not in danger of losing every thing, by a victory? Suppose we take the fortress of Government by storm, who is the leader to restrain all sorts of disorder and confusion, from the violence of reaction? In short cui bono, is all this ink shed and this furious combat of feathered javelins. Is it not, that we newspaper-makers may live? Since the war must be carried on, whatever be its object, our duty to annoy the enemy, as much as possible, and for this purpose we must enlist all the energy that can be recruited, throughout the Country. “Come over to Macedonia & help us.”
Your note to the pastorals was duly appreciated by us—Whatever you write, whether intended for the press or not, if it fall in Oldschools way—he will print. I thought the Editorial note, at the conclusion of your Ode, was not intended to be printed, but he would have it in. But, for your caution, he says, he should have printed this last.
“The feast of shells”—The Oration, in commemoration of primordia rerum Americanarum. The Orator! All excellent topic’s! Please to send me two or more copies of your fire oration and as many of the water and land Oration, as you can spare. The elements are good and wholesome, but I hope you will never write upon air, lest your style should be inflated and bombastic. “Vir bonus est Quiz!”
With best love and seasonable compliments, I am, dear brother / Your’s

T. B. Adams